Citation Nr: 0634537	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for Hepatitis C, claimed as 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from November 1970 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the benefits sought on appeal.

In November 2004, the veteran requested a Regional Office 
hearing.  He did not appear for the hearing which was 
scheduled in March 2005. 


FINDINGS OF FACT

Hepatitis C was not manifest in service and is unrelated to 
any incident of service, including Agent Orange exposure.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service, nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
July 2003 and February 2006, before and subsequent to the 
initial adjudication in September 2003.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in November 2002 
and August 2003 VCAA letters about the information and 
evidence that is necessary to substantiate the service 
connection claim.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities.  

The VCAA notice letters that were provided to the veteran 
also specifically contained the "fourth element," and the 
Board finds that the veteran has been fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO has informed the veteran in the rating 
decision and statement of the case (SOC) of the reasons for 
the denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate the claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Factual Background

Service medical records (SMR's) show that the veteran was 
treated for conditions including viral syndrome, bronchitis 
and gonorrhea.  There is no mention in those records or in 
the August 1973 separation examination report of any exposure 
to Agent Orange, and no indication of a positive Hepatitis C 
test or of any liver problems.  

A January 1985 VA examination report reflects that the 
veteran reported that he was in Vietnam in 1971 and 1972 in 
various areas including DaNang, Pleiku and Binwa.  He 
reported at that time that he was in jungles which he was 
sure were sprayed with Agent Orange, although he commented 
that he had no direct exposure and no known reaction while in 
Vietnam. 

Private medical records dated in September 2002 show that the 
veteran had a positive Hepatitis C antibody test.  The 
veteran was seen for a consultation in January 2003 due to 
testing revealing a positive Hepatitis C screen and abnormal 
liver function testing.  The veteran reported that he had 
been an IV drug user throughout the late 1970's, during the 
1980's and had quit in 1991.  A doctor confirmed that the 
veteran's Hepatitis C screen was reactive.  A March 2003 
record showed a needle biopsy of the liver revealed chronic 
Hepatitis C with mild portal inflammation and mild portal 
fibrosis.  

The veteran filed a service connection claim for Hepatitis C 
in August 2003.  

In September 2003 the veteran completed a "Risk Factors for 
Hepatitis Questionnaire" indicating that he had used 
intravenous drugs.

In October 2003, the veteran submitted evidence showing that 
he had received an Army Commendation Medal for meritorious 
service in Vietnam from March 1, 1972 to April 1, 1972. 
The record includes a statement from the veteran's employer 
dated in March 2005 discussing the effects of the veteran's 
Hepatitis C on his effectiveness at work.

Legal Analysis

The veteran primarily maintains that he became infected with 
Hepatitis C during service when he received shots with air 
guns in Vietnam and Germany which the veteran maintains had 
"had blood from other men on them."  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The Board also points out that cirrhosis of the liver shall 
be granted service connection although not otherwise 
established as incurred in or aggravated by service if 
manifested to a compensable degree within one year following 
service in a period of war or following peacetime service on 
or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, in 
this case there is no indication that cirrhosis of the liver 
is currently or has ever been diagnosed.
Hepatitis C is not shown in the service medical records or 
for almost 30 years after service discharge.  It apparently 
was first identified in September 2002 at which time the 
veteran had a positive Hepatitis C antibody test.  

As the veteran served in Vietnam, he is presumed to have been 
exposed to Agent Orange.  38 U.S.C.A. § 1116.  However, 
Hepatitis C is not listed as a presumptive disease under 
Agent Orange law or regulations.  See 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309. 

Moreover, the record contains no competent evidence which 
indicates that the veteran's Hepatitis C is related to 
service, including to Agent Orange exposure.  The statement 
from the veteran's employer is not probative evidence as to 
etiology of Hepatitis C as it neither addresses the matter 
nor even mentions the veteran's service.  The only evidence 
that has linked the currently manifested Hepatitis C to the 
veteran's active service is his own contention linking the 
condition to various in-service etiologies including sexually 
transmitted diseases treated in service and shots received in 
service.  The contemporaneous evidence does not support these 
allegations, nor was there any indication of Hepatitis C in 
service or until decades thereafter.  See Madden v. Gober, 
125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (A claimant's 
assertions can be contradicted by his contemporaneous medical 
histories and complaints.)  Furthermore, the Board notes that 
the veteran's opinions as to the etiology of his Hepatitis C 
are not competent evidence, as he is a layperson and medical 
expertise is necessary to opine on such matter.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

According to a history given by the veteran himself, he 
engaged in intravenous drug use during military service and 
for many years thereafter, apparently quitting IV drug use in 
1991.  The service medical records themselves contain the 
veteran's own admission that he never used drugs until he got 
in the Army.  Nonetheless, whether or not the veteran took 
drugs intravenously in service, no medical evidence indicates 
that the veteran's Hepatitis C is related to any possible 
Hepatitis C virus exposure in service.  Furthermore, under 38 
U.S.C.A. § 1110, any in-service exposure to Hepatitis C would 
have to be an innocently acquired one in order for there to 
be a basis for compensation.  Compensation is not payable for 
disability resulting from one's own willful misconduct or 
abuse of alcohol or drugs.  Id.

Last, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do 
not apply, as it has not been alleged that Hepatitis C was 
incurred or aggravated in combat.

In summary, the preponderance of the evidence is against the 
claim.  In light of the above, the claim is denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).   

ORDER

Entitlement to service connection for Hepatitis C, claimed as 
due to Agent Orange exposure, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


